EXHIBIT THIRD AMENDMENT dated as of February 26, 2009 (this “Amendment”), among NOVAMERICAN STEEL INC. f/k/a Symmetry Holdings Inc., a Delaware corporation (the “Company”), PLAYFORD GRANTOR RETAINED ANNUITY TRUSTU/A/D 2/12/07 (the “GRAT”),PLAYFORD SPAC PORTFOLIO LTD. (“Portfolio”), GILBERT E. PLAYFORD REVOCABLE TRUST (the “Trust”), and CONTINENTAL STOCK TRANSFER & TRUST COMPANY, as escrow agent (the “Escrow Agent”), to the Stock Escrow Agreement, dated March 12, 2007, as amended as of November 15, 2007 and December 23, 2008 (the “Agreement”; capitalized terms used without definition herein shall have the meanings given to them therein), among Gilbert E. Playford, Corrado De Gasperis, Portfolio, Domenico Lepore, Scott C. Mason, M. Ridgway Barker, Robert W. Ramage, Jr. and Donald C. Bailey (collectively, the “Original Stockholders”), the Company and the Escrow Agent. WITNESSETH: WHEREAS, in connection with an acquisition that closed on November 15, 2007, the Original Stockholders, the Company, and certain purchasers of units including shares of common stock (including certain affiliates of Mr.
